Title: From Thomas Jefferson to Franklin Bache, 17 May 1824
From: Jefferson, Thomas
To: Bache, Franklin

Monticello
May 17. 24.I have to thank you, dear Sir, for the volume of chemistry which you have been so kind as to send me. the attention which prevails through the whole work to apply it’s science to the utilities of life gives it that high merit for which your illustrious ancestor was so distinguished. he seemed to pursue no discoveries but with a view to the uses of man.I have to apologise for the qui pro quo of my late letter to you. five and twenty years of absence from Philadelphia have raised a new race even in the houses of my best friends, with whom I have had no opportunities of becoming acquainted. your father’s memory however holds it’s place of honor and esteem in my recollections, and is a title to yourself for my great respect and good wishes.Th: Jefferson